In an action on behalf of an infant, eleven years old at the time, to recover damages for injuries sustained as the result of a fall when he stepped on a small rug over a slippery floor, and by his father for medical expenses and loss of services, judgment entered on a verdict in favor of plaintiffs reversed on the law, with costs, and complaint dismissed, without costs. The facts implicit in the verdict are affirmed. The infant, a social visitor, was aware prior to his fall of the slippery nature of the floor upon which the small rug had been placed. He took the premises as the defendants, to his knowledge, maintained them. (Both v. Prudential Life Ins. Co. of Amer., 266 App. Div. 872; Sheingold v. Behrens, 276 App. Div. 973; Lewis v. Bear, 120 N. J. L. 244; Greenfield v. Miller, 173 Wis. 184.) MacCrate, Acting P. J., Murphy and Ughetta, JJ., concur; Schmidt and Beldock, JJ., concur in the reversal of the judgment, but dissent as to the dismissal of the complaint and vote to grant a new trial, with the following memorandum: Under the particular facts of this case claimed by the plaintiffs, viz: that the defendants had invited the infant plaintiff to their home to attend a party at which about twelve other children would be present; that the party was to be held in the living room, from which the defendants had caused most of the furniture to be removed and had provided camp chairs, which were placed against the walls, and which they knew had been used by some of the children at the party to slide about the room; that the floor of the room was highly waxed; and that the infant plaintiff was injured when a small rug slipped and he was thrown to the floor, a jury might find a verdict for the plaintiffs. (Curren v. O’Connor, 304 N. Y. 515; Higgins v. Mason, 255 N. Y. 104; Faber v. Meiler, 278 App. Div. 849.)